The cases cited by the defendant's counsel were relied upon in the case of Abrahams, qui tam, v. Bunn, 4 Burr., 2255, and were all, upon argument and consideration, overruled. The rule laid down in that case was that the question in a criminal prosecution, being the same with a civil cause in which the witness was interested, went generally to his credit; unless the judgment in the prosecution where he was a witness could be given in evidence in a cause in which he was interested; in the latter case, it would be an objection to his competency. If this rule be correct (and it seems to have been so considered ever since), its application to the present case leaves no room to doubt the competency of the witness.
Objection overruled.
NOTE. — See State v. Wyatt, 3 N.C. 56, and the cases referred to in the note. *Page 129 
(141)